UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7665



TODD EMERSON BAKER,

                                               Plaintiff Appellant,

          versus


THE DISTRICT OF COLUMBIA; KATHLEEN HAWK-
SAWYER, Director, Federal Bureau of Prisons;
RONALD ANGELONE, Director, Virginia Department
of    Corrections;    J.    OATES,     Hospital
Administrator;      DOCTOR     GAY,     Medical
Administrator;   DR.   LAYBOURN,    Institution
Physician; NURSE MALONEY, Medical Staff; J.
CAPPS, Institution Ombudsman; M. INMAN, RN,
Medical   Staff    Supervisor;   DR.    BRADLY;
SUPERVISOR BLOWE; V. HUNT, Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-472-2)


Submitted:   December 19, 2002            Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Todd Emerson Baker, Appellant Pro Se. Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Heather Marie Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Todd Emerson Baker appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.     See Baker v. District of

Columbia, No. CA-01-472-2 (E.D. Va. filed Sept. 27, 2002 & entered

Sept. 30, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2